United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 09-5330                                                  September Term, 2010
                                                             FILED ON : MARCH 29, 2011

PAUL BAME , ET AL.,
                      APPELLEES

v.

TODD W. DILLARD , IN HIS OFFICIAL CAPICITY (FORMER UNITED STATES MARSHAL FOR THE
DISTRICT OF COLUMBIA ),
                     APPELLANT


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:05-cv-01833)


       Before: GINSBURG and ROGERS, Circuit Judges, and WILLIAMS, Senior Circuit Judge

                                             ORDER

       It is ORDERED, on the court’s own motion, that the dissenting opinion issued on March
25, 2011, be amended as follows:

       On page 4, first full paragraph, delete lines 9-14 beginning with the citation “Pearson v.
Callahan and ending at 823.”, and insert in lieu thereof:

         “Pearson v. Callahan, 129 S. Ct. 808 (2009). There the Supreme Court concluded that
the narcotics task force officers were entitled to rely on the consensus among the courts to the
consent-once-removed doctrine at the time of their warrantless entry into a home, despite the lack
of a ruling from the officers’ own federal circuit, id. at 823.”

                                                             Per Curiam

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Jennifer M. Clark
                                                             Deputy Clerk